Exhibit 10.5

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) dated as of March 5, 2018, is executed
by the undersigned Pledgor in favor of SWK FUNDING LLC, a Delaware limited
liability company, as agent for all the Lenders (in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Veru Inc., a Wisconsin corporation (“Pledgor”), as Borrower, Agent and
certain financial institutions (“Lenders”) have entered into that certain Credit
Agreement, dated as of the date hereof, pursuant to which such Lenders will make
Loans to Pledgor (as existing on the date hereof and as may be further,
modified, amended or restated from time to time the “Credit Agreement”);

WHEREAS, Pledgor hereby acknowledges that as the Borrower, it will directly and
indirectly benefit from the making of such Loans; and

NOW, THEREFORE, in consideration of the agreements made by Agent and Lenders for
the benefit of Pledgor and the other Loan Parties in the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. When used herein, capitalized terms which are not otherwise
defined have the meanings assigned thereto in the Credit Agreement.

2. Pledge. As security for the payment and performance of all of the
Obligations, Pledgor hereby pledges to Agent, and grants to Agent, for the
benefit of Agent and Lenders, a continuing security interest in, all of the
following, whether now existing or hereafter owned, existing or arising (the
“Subject Collateral”):

(a) The equity interests held by Pledgor in each Person described on Schedule I
hereto (the “Pledgee”) and any investment property and general intangibles
evidenced by or relating to such equity interests (collectively, the “Subject
Securities”), and all other property hereafter delivered to Agent in
substitution for or in addition to any of the foregoing;

(b) all documents, certificates and/or instruments representing any of the
foregoing and all cash, securities, dividends, rights and other property at any
time and from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing, except for any
distributions with respect to the Subject Securities that would be permitted
under the Loan Documents; and

(c) all products and proceeds of all of the foregoing.

Pledgor agrees to deliver to Agent, for the benefit of itself and Lenders,
promptly upon receipt and in due form for transfer, any certificates evidencing
the Subject Securities, and any other Subject Collateral which may at any time
or from time to time come into the possession or control of Pledgor; and prior
to the delivery thereof to Agent, such Subject Collateral shall be held by
Pledgor separate and apart from its other property and in express trust for
Agent.



--------------------------------------------------------------------------------

Pledgor further agrees to obtain the written acknowledgment of any custodian of
the Subject Collateral, to the effect that (i) all rights of Pledgor in the
Subject Collateral are subject to such security interest, (ii) such custodian is
authorized and instructed to comply with any instruction of Agent with respect
to disposition or transfer of the Subject Collateral, including any instruction
to cease accepting instructions from Pledgor, and (iii) in the event of a
conflict between instructions given by Agent and instructions given by Pledgor,
Agent’s instructions shall control. It is Pledgor’s intent that, by virtue of
this Agreement and such acknowledgments, Agent is granted “control” within the
meaning of Sections 9-104 and 9-106 of the Uniform Commercial Code as in effect
in the State of New York (the “UCC”) with respect to the Subject Collateral and
any deposit account or security account to which the Subject Collateral is
credited. Pledgor hereby agrees that it will not grant “control” (within the
meaning of such Sections of the UCC) to any Person other than Agent with respect
to the Subject Collateral or any deposit account to which the Subject Collateral
is credited.

3. Warranties; Further Assurances. Pledgor warrants to Agent that: (a) Pledgor
is (or at the time of any future delivery, pledge, assignment or transfer
thereof will be) the legal and equitable owner of the Subject Collateral owned
by it free and clear of all liens, security interests and encumbrances of every
description whatsoever other than the security interest created hereunder; and
(b) the pledge and delivery of the Subject Collateral owned by Pledgor pursuant
to this Agreement will create a valid first priority, perfected security
interest in such Subject Collateral in favor of Agent and its assigns.

So long as any of the Obligations shall be outstanding, Pledgor (i) shall not,
without the express prior written consent of Agent, sell, assign, exchange,
pledge or otherwise transfer, encumber, or grant any option, warrant or other
right to purchase any Subject Securities pledged hereunder, or otherwise
diminish or impair any of its rights in, to or under any of the Subject
Collateral; (ii) hereby consents to the filing of such Uniform Commercial Code
financing statements and other documents (and will pay the costs of filing and
recording or re-filing and re-recording the, same in all public offices
reasonably deemed necessary or appropriate by Agent) and will do such other acts
and things, all as Agent may from time to time reasonably request, to establish
and maintain a valid, first priority perfected security interest in the Subject
Collateral (free of all other liens, claims and rights of third parties
whatsoever) to secure the performance and payment of the Obligations; (iii) will
execute and deliver to Agent such allonges, endorsements and similar documents
relating to the Subject Collateral, satisfactory in form and substance to Agent,
as Agent may reasonably request; and (iv) will furnish Agent such information
concerning the Subject Collateral as Agent may from time to time reasonably
request.

4. Holding in Name of Agent, etc. Agent may from time to time after the
occurrence and during the continuance of an Event of Default, with prior written
notice to the Pledgor, take all or any of the following actions: (a) transfer
all or any part of the Subject Collateral into the name of Agent or any nominee
or sub-agent for Agent, with or without disclosing that such Subject Collateral
is subject to the lien, pledge and security interest hereunder, (b) appoint one
or more sub-agents or nominees for the purpose of retaining physical

 

2



--------------------------------------------------------------------------------

possession of the Subject Collateral, (c) notify the parties obligated on any of
the Subject Collateral to make payment directly to Agent of any amounts due or
to become due thereunder, (d) endorse any checks, drafts or other writings in
the name of the Pledgor to allow collection of the Subject Collateral,
(e) enforce collection of any of the Subject Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto, and (f) take
control of any proceeds of the Subject Collateral.

5. Voting Rights, Dividends, etc. Notwithstanding any other provisions contained
in this Agreement, so long as the Obligations remain unpaid, and so long as
Agent has not given the notice referred to in Subsection 5(c) below:

(a) Pledgor shall be entitled to exercise any and all voting or consensual
rights and powers and purchase or subscription rights (any exercise by Pledgor
of such purchase or subscription rights may be made only from funds of Pledgor
not comprising the Subject Collateral) relating or pertaining to the Subject
Collateral or any part thereof for any purpose; provided, that Pledgor agrees
that it will not exercise any such right or power in any manner which would have
a material adverse effect on the value of the Subject Collateral or any part
thereof or any other material adverse effect in relation to the Collateral or
Pledgor’s obligations pursuant to the Credit Agreement or any other Loan
Document.

(b) Pledgor shall be entitled to receive and retain any and all dividends,
interest or other cash distributions payable on or in respect of the Subject
Collateral if such dividends, interest or other distributions are permitted by
the Loan Documents, but all dividends, interest and distributions in respect of
the Subject Collateral or any part thereof made in Subject Securities, whether
resulting from a subdivision, combination or reclassification of Subject
Collateral or any part thereof or received in exchange for Subject Collateral or
any part thereof or as a result of any merger, consolidation, acquisition or
other exchange of assets to which any Person who issues a Subject Security may
be a party or otherwise or as a result of any exercise of any purchase or
subscription rights, shall be and become part of the Subject Collateral
hereunder and, if received by Pledgor, shall be forthwith delivered to Agent in
due form for transfer (i.e., endorsed in blank or accompanied by stock or bond
powers executed in blank) to be held for the purposes of this Agreement.

(c) Upon written notice delivered to the Pledgor from Agent of the occurrence of
an Event of Default and at all times during the continuance of an Event of
Default, all rights and powers which Pledgor is entitled to exercise pursuant to
this Section 5, and all rights of Pledgor to receive and retain dividends
pursuant to Subsection 5(b) hereof, shall forthwith cease, and all such rights
and powers shall thereupon become vested in Agent which shall have, during the
continuance of such Event of Default the sole and exclusive authority to
exercise such rights and powers and to receive such dividends, interest or other
distributions. Any and all money and other property paid over to or received by
Agent pursuant to this Subsection 5(c) shall be retained by Agent as additional
Subject Collateral hereunder and applied in accordance with the provisions
hereof.

 

3



--------------------------------------------------------------------------------

6. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Agent may exercise from time to time any rights and remedies available
to it under, the UCC as in effect in the State of New York, the Loan Documents,
or other applicable law. Without limiting the foregoing, whenever an Event of
Default shall exist, Agent, to the extent necessary to satisfy the Obligations,
(a) may, to the fullest extent permitted by applicable law, without notice,
advertisement, hearing or process of law of any kind, (i) sell any or all of the
Subject Collateral, free of all rights and claims of the Pledgor therein and
thereto, at any public or private sale and (ii) bid for and purchase any or all
of the Subject Collateral at any such public sale and (b) shall have the right,
for and in the name, place and stead of the Pledgor, to execute endorsements,
assignments and other instruments of conveyance or transfer with respect to all
or any of the Subject Collateral. Pledgor hereby expressly waives, to the
fullest extent permitted by applicable law, any and all notices, advertisements,
hearings or process of law in connection with the exercise by Agent of any of
its rights and remedies during the continuance of an Event of Default. Any
notification of intended disposition of any of the Subject Collateral shall be
deemed reasonably and properly given if given at least ten (10) days before such
disposition. Any proceeds of any of the Subject Collateral may be applied by
Agent pursuant to the Credit Agreement (and, after payment in full of all
Obligations, any excess shall be delivered to the Pledgor or as a court of
competent jurisdiction shall direct).

Agent is hereby authorized to comply with any limitation or restriction in
connection with any sale of Subject Collateral as it may be advised by counsel
is necessary in order to (a) avoid any violation of applicable securities laws
or other laws (including, without limitation, compliance with such procedures as
may restrict the number of prospective bidders or purchasers and/or further
restrict such prospective bidders or purchasers to persons or entities who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Subject
Collateral) or (b) obtain any required approval of the sale or of the purchase
by any governmental authority or official, and Pledgor agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner and that Agent shall not be liable
or accountable to Pledgor for any discount allowed by reason of the fact that
such Subject Collateral is sold in compliance with any such limitation or
restriction. Pledgor waives any right it may now or hereafter have to require
Agent to marshal any of the collateral from time to time securing the
Obligations guaranteed by Pledgor.

7. Waiver of Transfer Restrictions. Pledgor and the Pledgee hereby consent to
the transactions contemplated herein, notwithstanding any limitations or
restrictions on such transactions set forth in the governing documents of
Pledgee or otherwise with respect to the transfer of any of the Subject
Collateral. Without limiting the foregoing, Pledgor and the Pledgee agree that
any rights of first refusal, options to purchase or other conditions or
restrictions affecting the transfer of any of the Subject Collateral shall not
be triggered by, or otherwise in any respect be applicable to, the execution and
delivery of this Agreement or the exercise of Agent’s rights and remedies under
this Agreement, as amended from time to time, and upon Agent’s exercise of its
rights and remedies under this Agreement (as amended from time to time), Agent,
a purchaser at a foreclosure sale of the Collateral or any such party’s designee
shall be immediately and automatically admitted as an owner of the Pledgee with
all ownership rights accruing to it (including, without limitation, all rights
to distributions and voting) without the need to obtain the consent of any owner
or the Pledgee or to provide or

 

4



--------------------------------------------------------------------------------

comply with a right of first refusal or option to purchase with respect to any
of the Subject Collateral in favor of any owner, the Pledgee or any other
Person, notwithstanding anything in the governing documents of Pledgee, any
agreement to which the Pledgor is now or hereafter a party with respect to any
of the Subject Collateral or otherwise to the contrary or in conflict thereof.

8. Attorney in Fact. Pledgor hereby irrevocably appoints Agent as its limited
attorney-in-fact in accordance with the powers granted in connection with this
Agreement (without requiring Agent to act as such), with full power of
substitution, which appointment as limited attorney-in-fact is irrevocable
during the term of this Agreement, to take any action Agent deems necessary upon
the occurrence and during the continuation of an Event of Default to perfect,
protect and realize upon its lien and first priority security interest in the
Subject Collateral, including the execution and delivery of any and all
documents or instruments related to the Subject Collateral in Pledgor’s name, or
otherwise to effect fully the purpose, terms and conditions of this Agreement
and the other Loan Documents, and said appointment shall create in Agent a power
coupled with an interest.

9. General.

(a) Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Subject Collateral if it takes such action for that purpose
as Agent would to take to care and preserve its own property.

(b) No delay on the part of Agent in exercising any right, power or remedy shall
operate as a waiver thereof, and no single or partial exercise of any such
right, power or remedy shall preclude any other or further exercise thereof, or
the exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement shall be
effective unless the same shall be in writing and signed and delivered by Agent
and the Pledgor, and then such amendment, modification, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

(c) All obligations of the Pledgor and all rights, powers and remedies of Agent
expressed herein are in addition to all other rights, powers and remedies
possessed by them, including, without limitation, those provided by applicable
law or in any other written instrument or agreement relating to any of the
Obligations or any security therefor.

(d) Upon notice to the Pledgor, Agent may assign, without the Pledgor’s consent,
unless such consent is otherwise required pursuant to the Credit Agreement, its
interests in this Agreement and the other Loan Documents to any other Person,
including, without limitation, any of Agent’s affiliates, to which it is
permitted to assign its interest as Agent pursuant to the Credit Agreement.

(e) This Agreement shall be binding upon and inure to the benefit of each of the
Pledgor, Pledgee and Agent and their respective successors and assigns.

 

5



--------------------------------------------------------------------------------

(f) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Agreement.

10. Governing Law; Jurisdiction; Service of Process; Venue.

(a) THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
CODE).

(b) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.

(c) EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND OR CLARIFY ANY RIGHT, POWER, REMEDY OR DEFENSE
ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WHETHER SOUNDING IN TORT OR
CONTRACT OR OTHERWISE, OR WITH RESPECT TO ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY; AND
AGREES

 

6



--------------------------------------------------------------------------------

THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE
A JURY. PLEDGOR FURTHER WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH
LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LITIGATION IN
WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. FURTHER, PLEDGOR HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF ANY LENDER, INCLUDING SUCH LENDER’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN
THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. PLEDGOR ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION ARE A
MATERIAL INDUCEMENT TO EACH LENDER’S ACCEPTANCE OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AS APPLICABLE.

11. Credit Agreement. Pledgor hereby agrees to be bound by any covenants stated
to be binding upon them in the Credit Agreement and such covenants are hereby
incorporated by reference as if fully set forth herein.

12. Modification. This Agreement shall not be modified, supplemented, or
terminated, nor any provision hereof waived, except by a written instrument
signed by the party against whom enforcement thereof is sought, and then only to
the extent expressly set forth in such writing.

13. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt by facsimile machine or in “.pdf” format through electronic mail of any
executed signature page to this Agreement or any other Loan Document shall
constitute effective delivery of such signature page. This Agreement and the
other Loan Documents to the extent signed and delivered by means of a facsimile
machine or other electronic transmission (including “.pdf”), shall be treated in
all manner and respects and for all purposes as an original agreement or
amendment and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person. No party hereto or
to any such other Loan Document shall raise the use of a facsimile machine or
other electronic transmission to deliver a signature or the fact that any
signature or agreement or amendment was transmitted or communicated through the
use of a facsimile machine or other electronic transmission as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

14. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

15. Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Agreement and shall be considered prima facie evidence of
the facts and documents referred to therein.

[Remainder of Page Intentionally Blank; Signatures on following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first written above.

 

Address for notices:

4400 Biscayne Blvd. Suite 888

Miami, FL 33138

Attn: Philip R Greenberg

Facsimile:

Email: pgreenberg@verupharma.com

With a copy to:

Greenberg Traurig, LLP

333 S.E. 2nd Avenue

Miami, FL 33131

Facsimile: (305) 961-5856

Attn: Joshua M. Samek, Esq.

Email: samekj@gtlaw.com

PLEDGOR:

VERU INC.,

a Wisconsin corporation

By:  

/s/ Mitchell S. Steiner

Name:   Mitchell S. Steiner, MD, FACS Title:   CEO and President

 

 

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

Address for Notices:

14755 Preston Road, Suite 105

Dallas, Texas 75254

Facsimile: (972) 687-7255

Email: notifications@swkhold.com

With a copy to:

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Facsimile: (214) 964-9501

Attn: Ryan Magee

Email: Ryan.Magee@hklaw.com

AGENT:

SWK FUNDING LLC,

a Delaware limited liability company

By: SWK Holdings Corporation,

its sole Manager

By:  

/s/ Winston Black

Name:   Winston Black Title:   Chief Executive Officer

 

 

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Agreement, agrees to the terms of, and agrees to promptly note on its books and
records the security interests granted under such Pledge Agreement, and waives
any rights or requirement at any time hereafter to receive a copy of such Pledge
Agreement in connection with the registration of any of the Subject Collateral
in the name of Agent or its nominee or the exercise of voting rights by Agent,
and, after written notice from Agent that an Event of Default has occurred and
is continuing, agrees, that in acting upon the instructions of Agent, it will
not require the further consent of, or seek further instruction from, the
Pledgor at any time.

 

Acknowledged and Agreed: THE FEMALE HEALTH COMPANY LIMITED, a company organized
under the laws of the United Kingdom By:  

/s/ Kevin J. Gilbert

Name:   Kevin J. Gilbert Title:   Director

 

[Acknowledgment of Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

SUBJECT SECURITIES

 

Pledged Entity

   Pledgor      Percentage
of
Ownership     Pledged
Ownership     Shares      Certificate
Number(s)  

THE FEMALE HEALTH COMPANY LIMITED

     VERU INC.        100 %      65 %      2,535,084        3  

 

[Schedule I to Pledge Agreement]